                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


DAVONTAE SANFORD,
              Plaintiff,                           No. 17-13062
v.                                                 District Judge David M. Lawson
                                                   Magistrate Judge R. Steven Whalen
CITY OF DETROIT, MICHAEL
RUSSELL, and JAMES TOLBERT,
              Defendants.
                                         /

                                OPINION AND ORDER
       Before the Court is Plaintiff’s Motion to Compel Production of Documents

Relevant to Plaintiff’s Monell Claim, as well as the Individual Defendants’ Personnel
Files, Disciplinary records, Training Records, and Handwritten Notes [Doc. #39]. For the

reasons and under the terms discussed below, the motion is GRANTED IN PART AND

DENIED IN PART.
       On September 17, 2007, four people were shot to death in a house on Runyon

Street on the East Side of Detroit. This cases arises out of the arrest, prosecution, and
imprisonment of Plaintiff Davontae Sanford for those murders. Mr. Sanford was 14 years
old at the time of the homicides, and served approximately nine years in prison before his

attorneys and the Wayne County Prosecutor’s Office stipulated to set aside his conviction
in June of 2016. On July 19, 2016, the trial court dismissed the homicide charges.
       Mr. Sanford alleges that the Defendant police officers Russell and Tolbert, who

initially investigated the quadruple homicide, fabricated evidence against him, including
admissions and a sketch of the crime scene they prepared, but falsely attributed to Mr.


                                             -1-
Sanford. He also alleges that these Defendants suppressed exculpatory evidence,
including the fact that one Vincent Smothers confessed to the Runyon Street homicides,

as well as other evidence corroborating Smothers’ confession. In Count I of the
complaint [Doc. #1], Mr. Sanford brings a Fourteenth Amendment Due Process claim

under 42 U.S.C. § 1983 for fabrication of inculpatory evidence, suppression of material
exculpatory evidence, and coercion; in Count II he brings a Fourth and Fourteenth
Amendment claim against the individual Defendants; and in Count III, he brings a claim
against Defendant City of Detroit under Monell v. Department of Social Services of City

of New York 436 U.S. 658 (1978), alleging that numerous “improper, flawed, erroneous
and inappropriate police investigative methods constituted customs, policies and

practices” of the City. Complaint, ¶ 151.1

       In their Joint List of Unresolved Issues [Doc. #61] regarding Plaintiff’s motion, the
parties classify their dispute under three general categories:

       (1) Whether Plaintiff’s Monell claim arose before the Detroit bankruptcy, and

whether it has therefore been discharged.
       (2) Whether Plaintiff’s discovery requests seeking employment, personnel, and

training records of the individual Defendant police officers is overbroad, or is barred by
the restrictions on personal information contained in Kallstrom v. City of Columbus, 136
F.3d 1055 (6th Cir. 1998).

       (3) Whether records that Plaintiff seeks are protected by attorney-client, work
product, of deliberative process privilege.



       1
        Stating that it is a non-exclusive list, ¶¶ 151(a) through (k) describe 11 specific
flawed investigative methods that the City allegedly ratified, condoned, tolerated and
approved.
                                              -2-
                                  1.    The Monell Claim
       On December 4, 2018, the Court granted Defendant City of Detroit’s motion to

dismiss, holding that Plaintiff’s claim against the City is a “prepetition claim” that was
discharged when the Detroit bankruptcy plan was confirmed on November 12, 2014, and

became effective on December 10, 2014. See In re City of Detroit, Michigan, 548 B.R.
748, (Bankr. E.D. Mich. 2016). “Sanford’s claims against the City must be considered
prepetition claims. As such, it is barred by the City’s bankruptcy. 11 U.S.C. §§
524(a)(2).” Opinion [Doc. #142] at 12.

       Accordingly, any discovery requests directed at the Plaintiff’s Monell claim are
irrelevant, and will be DENIED.

                   2.   Employment Records of Individual Defendants

                                              a.
       Defendants correctly argue that in Kallstrom, the Sixth Circuit found that police

officers have a constitutionally protected privacy interest in certain personal information

that under certain circumstances outweighs the need for disclosure. Specifically, the
Court found that disclosure of the officers’ “addresses, phone numbers, and driver’s

licenses and the officers’ families’ names, addresses, and phone numbers” would increase
the risk of harm to the officers and their families. Id., 136 F.3d at 1067.
       On the other hand, the Plaintiff has a right to discovery of relevant evidence.

However, as discussed above, given the dismissal of the City, relevant evidence does not
include material bearing on the Plaintiff’s Monell claim. Plaintiff stated in the Joint List
of Unresolved Issues [Doc. #61], at 6, Pg. ID 202, “All records pertaining to the

individual Defendants’ respective employment records and histories within and, as to
Defendant Tolbert, departure from, the Detroit Police Department, are directly relevant to


                                             -3-
Plaintiff’s claims against Defendants in this case, and in particular to their Monell claim
against Defendant City.” The Monell claim is gone, so to a large extent Plaintiff’s

discovery request for personnel records must be denied.2 But Plaintiff is entitled to
discovery of Defendants’ employment records relating to any disciplinary actions or

findings contained therein. As the scope of discovery under Fed.R.Civ.P. 26 is broader
than that under the Federal Rules of Evidence, the Defendants must produce all
disciplinary actions contained in their employment/personnel files, not just those related
to Brady violations, coerced confessions, or fabricated evidence. If Defendants claim

privilege as to any of the material, they must provide a privilege log. Pursuant to
Kallstrom, the Defendants may redact personal information such as addresses, phone

numbers, and driver’s licenses and the officers’ families’ names, addresses, and phone

numbers, as well as medical information protected under HIPPA.
                                     b.   Training Records

       In the Joint List, Defendants state that they “are agreeable to producing a list of

Defendant Russell’s and Defendant Tolbert’s City of Detroit training records and copies
of those records that are easily obtainable. They would also agree to have a designated

City official certify that to the best of that person’s knowledge, information, and belief
formed after a reasonable inquiry, that the produced training records list and training
records were all that could be found.” Doc. #61, at 6, Pg. ID 2020. This issue is

resolved, and Defendants will produce what they have agreed to produce.
                       c.   Allegations or Findings of Other Misconduct
       In RFP Nos. 5(i)-9m) and (p), Plaintiff seeks records of all allegations and/or

findings against Defendants of any misconduct, citizen complaints, or investigations,

       2
           This relates to Request for Production (“RFP”) Nos. 5(a)-c, (e)-(h), (q)-(s), and 7.
                                               -4-
substantiated or not, and in RFP No. 6, allegations or investigations of Defendants’
conduct with regard to bias and/or fabrication of evidence.

       As I stated above, Plaintiffs are entitled to discovery of all disciplinary factual
findings and disciplinary actions taken against Defendants, regardless of whether or not

they relate to the claims in this case. However, as to allegations and unsubstantiated
complaints that have not resulted in discipline, the scope of relevance and discovery is
narrower. In Frails v. City of New York, 236 F.R.D. 116, 117 (E.D.N.Y. 2006), the Court
explained that records of unsubstantiated misconduct are discoverable under two theories

of relevance: (1) to prove defendants’ intent, and (2) to prove municipal liability under
Monell. In the Joint List [Doc. #61], at 7, Pg. ID 2021, Plaintiff also stresses the

relevance of this information under Monell. Again, however, the Monell claim against

the City has been dismissed.
       As to the relevance of Plaintiff’s requests to the issue of Defendants’ intent,

discovery of unsubstantiated complaints or complaints that did not lead to discipline are

relevant only if they involve the same type of conduct alleged in the complaint. See
Frails, at 117 (“Disciplinary records involving complaints of a similar nature, whether

substantiated or unsubstantiated, couold lead to evidence that would be admissible at trial
and thus, are discoverable”); Williams v. City of Hartford, 2016 WL 1732719, at *6
(D.Conn. 2016)(providing for discovery of unsubstantiated complaints of defendant

police officer’s misconduct “of a similar nature” to that alleged in the complaint);
Chillemi v. Town of Southampton, 2016 WL 1781496, at *6 (E.D.N.Y. 2015)(same);
Martin v. Conner, 287 F.R.D. 348 (D. Maryland 2012)(“[F]ederal cases support the

proposition that unsustained complaints should be discoverable as long as they are
relevant to the cause of actions”); Wilson v. Hill, 2010 WL 5014486 (S.D. Ohio


                                              -5-
2010)(approving discovery of unsubstantiated claims of excessive force, the claim made
in the complaint). As to unsubstantiated claims other that they type alleged in the

complaint, Frails held, “Unsubstantiated instances of misconduct not related to the
allegations raised in the instant complaint are not reasonably likely to lead to such

evidence, and need not be produced.” 236 F.R.D. at 118.
       Therefore, the Plaintiff’s request for all unsubstantiated complaints or complaints
that did not result in discipline is DENIED. However, the motion is granted as to such
unsubstantiated complaints involving alleged misconduct of a similar nature to that

alleged in the complaint.
       Finally, Defendant argues that some of this material may be protected by the

deliberative process privilege. In Liuzzo v. United States, 508 F.Supp. 923, 937

(E.D.Mich.1981), the Court held that the deliberative process privilege protects from
discovery “intra-governmental documents reflecting advisory opinions, recommendations

and deliberations comprising part of a process by which governmental decisions and

policies are formulated.” To come within the protection of the deliberative process
privilege, the material must of necessity be “deliberative” or “evaluative.” In the oft-cited

case of Kaiser v. Aluminum & Chemical Corp. v. United States, 141 Ct.Cl. 38, 157
F.Supp. 939, 946 (1958), the Court explained that while the privilege applies to
“confidential intraagency advisory opinions,” it does not extend to “objective facts” upon

which an agency's decisions are based. In Ostoin v. Waterford Twp. Police Dept., 189
Mich.App. 338, 471 N.W.2d 668 (1991), the Court explained:
       “Whether applied to administrative litigation against the federal government
       or civil rights litigation against police departments, the central question in
       the application of the privilege is whether the material sought is factual or
       evaluative. See McClelland v. Andrus, 196 U.S.App.D.C. 371, 379-381,
       606 F.2d 1278 (1979)....The purpose of the deliberative-process privilege is
       to foster freedom of expression among governmental employees involved in

                                             -6-
       decision making and policy formulation. Accordingly, factual material falls
       outside the scope of the privilege; to be protected, the material must
       comprise part of the deliberative or evaluative process. McClelland, supra,
       196 U.S.App.D.C., p. 380, 606 F.2d 1278.”

See also Lewis v. City of Detroit, 234 F.R.D. 157, 160 (E.D.Mich.2006)(the privilege
does not extend to the facts upon which an agency's decisions are based). Therefore, any
factual material, including the substance of any complaint made against these Defendants,
is fair game.

       To sum up, Defendants will produce (1) all disciplinary factual findings and
actions taken against Defendants, regardless of whether or not they relate to the claims in

this case; and (2) unsubstantiated complaints involving alleged misconduct of a similar

nature to that alleged in the complaint. If the Defendants claim privilege, including

deliberative process privilege, they will submit a privilege log.
                    d.   Tax Records and Indemnification Information
       While the tax records of the individual Defendants may be relevant to the issue

punitive damages, the Plaintiff’s request for those records is premature, pending the
City’s decision as to whether it intends to indemnify these police officer Defendants. The

Plaintiff may obtain that information by way of interrogatories. At this time, the request

for the tax records is DENIED WITHOUT PREJUDICE.

                          3.   Records Relating to the Homicide
       Central to Plaintiff’s case is his claim that the Defendant police officers–Russell
and Tolbert–fabricated evidence against him, withheld exculpatory evidence, and coerced

a false confession, resulting in the conviction of a 14-year-old boy. The Plaintiff’s
innocence of the homicide charge is also central to his claim. Material from the homicide
file–including any material gathered after Plaintiff’s conviction–is relevant for purposes

of discovery. In general, the homicide file is discoverable, and subject to the protections

                                             -7-
described in Flagg el rel. Bond v. City of Detroit, 268 F.R.D. 279, 283-285 (E.D. Mich.
2010), notwithstanding that there may be an ongoing investigation into the killings.

However, these Defendants, including the City of Detroit, do not have control over or the
ability to produce a file that is in the custody and control of the Wayne County

Prosecutor’s Office. Moreover, Plaintiff concedes that he received from the Defendants
approximately 566 pages of material that were in the City’s possession relating to the
homicide file. See Joint List, at 3, Pg. ID 2017. Therefore, without prejudice to Plaintiff
seeking the file from Wayne County, this discovery request is DENIED AS MOOT.

                  4.   Other Lawsuits in which Defendants were Named
       Defendants are correct that the pleadings and other filings in these lawsuits would

be available to Plaintiff as public records. Therefore, Defendants need not produce the

files in these lawsuits. However, Defendants will produce a list of the lawsuits in which
Defendants Russell and Tolbert were named, including the court in which they were filed

and the case/docket number.

                  5.   Other Investigations Involving Davontae Sanford
       Defendants state that the City has already produced this material. Therefore, this

request is DENIED AS MOOT.
       Under these terms, Plaintiff’s Motion to Compel [Doc. #39] is GRANTED IN
PART AND DENIED IN PART.

       IT IS SO ORDERED.

                                          s/ R. Steven Whalen
                                          R. STEVEN WHALEN
                                          UNITED STATES MAGISTRATE JUDGE
Dated: January 16, 2019




                                            -8-
                          CERTIFICATE OF SERVICE
      I hereby certify that a copy of the foregoing document was sent to parties of
record on January 16, 2019, electronically and/or by U.S. mail.

                                      s/Carolyn M. Ciesla
                                      Case Manager to the
                                      Honorable R. Steven Whalen




                                        -9-
